Citation Nr: 0942230	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-39 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance of another or on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which entitlement to SMP was denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks SMP based on the need for the aid and 
assistance or on being housebound.  

In an Appellant's Brief dated in October 2009, the Veteran's 
representative request current VA examination.

Under 38 U.S.C.A. § 1521, each Veteran of a period of war who 
meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A Veteran entitled to receive non-service-connected pension 
may receive pension at a higher, special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life. 38 
U.S.C.A. § 1521(d). A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.  See 38 C.F.R. § 3.351(b
Housebound status may be established where a Veteran 
receiving non-service- connected pension has a disability 
rated as permanent and total and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for SMP at the "aid and attendance" rate. 38 U.S.C.A. § 
1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

The requirement of "permanently housebound" status will be 
considered to have been met when the Veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime. See 38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

The most recent VA examination of record was conducted in 
2006 and did not include examination of all of his 
nonservice-connected disabilities to enable the Board to 
determine if the disabilities have been evaluated properly.  
A VA examination for aid and attendance was submitted by the 
Veteran's treating VA physician in June 2007, but is 
incomplete. A current complete examination is appropriate for 
this appeal.

VA examination must be conducted to determine the nature and 
extent of all the Veteran's disabilities, and to determine 
whether or not he requires the aid and attendance of another 
and/or is housebound.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all action possible 
to provide the Veteran with a VA 
examination(s) to determine whether he 
meets the criteria for SMP based on the 
need for aid and attendance of another 
and/or is housebound.  The claims file 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination(s).

The examiner(s) should identify any and 
all pathology the Veteran manifests, and 
document all attributable symptomatology 
to facilitate appropriate evaluation of 
same.

The examiner(s) is directed to offer the 
following opinion:  is it at least as 
likely as not that the Veteran's 
disabilities render him essentially 
helpless with respect to self-care and/or 
render him housebound.  

A complete rationale for all opinions 
must be provided.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for SMP 
based on the need for aid and attendance 
of another or on being housebound, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, a 
supplemental statement of the case must 
be issued to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

